Citation Nr: 0013967	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-19 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salt Lake 
City, Utah


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
private ambulance service to a Department of Veterans Affairs 
medical center on March 14, 1998.

(The issue of entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 (West Supp. 1998) for 
aggravation of deep venous thrombosis of the right lower 
extremity is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating action by the Salt Lake City, 
Utah Medical Center of the Department of Veterans Affairs 
(VA).

In June 1999, the veteran withdrew his request for a personal 
hearing before a Member of the Board.


FINDINGS OF FACT

1.  On March 14, 1998, the veteran incurred private medical 
expenses when he received private ambulance transportation 
from Dixie Regional Medical Center to VA Medical Center in 
Salt Lake City.  

2.  At the time of the treatment in question, the veteran's 
medical condition was such that an ambulance was the only 
safe method of transport, and the transportation was 
authorized by VA personnel.  

3.  The record shows that on June 13, 1998, the veteran 
reported an income of $16,008 for himself and his wife; which 
exceeds the maximum annual rate of pension payable if he were 
eligible for pension. 

4.  The veteran is ineligible to receive travel assistance in 
this instance because his family of two does not have an 
income less than $11,349, the improved disability pension 
maximum annual rate effective in March 1998.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
private ambulance service to a VA Medical Center on March 14, 
1998 have not been met and upon this basis, the veteran has 
not submitted a claim upon which relief may be granted.  38 
U.S.C. §§ 111, 1521 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 17.143 (a), (b)(4), (e)(2) (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 111(a), the law provides that, under the 
regulations prescribed by the President pursuant to the 
provisions of this section, the Secretary may pay the actual 
necessary expense of travel..., of any person to or from a 
Department facility...for the purpose of examination, treatment 
or care.  The statute further provides that:  

(b)(1)...[T]he Secretary shall make the payments provided 
for in this section to or for the following persons for 
travel during such fiscal year for examination, 
treatment, or care for which the person is eligible:

	(E)  Subject to paragraph (3) of this subsection, a 
veteran or other person whose travel to or from a 
Department facility is medically required to be 
performed by special mode of travel and who is 
determined under such regulations to be unable to defray 
the expenses of the travel for which payment under this 
section is claimed.

(3)(A)..., the Secretary shall not make payments under 
this section for travel performed by a special mode of 
travel unless (i) the travel by such mode is medically 
required and is authorized by the Secretary before the 
travel begins, or (ii) the travel by such mode is in 
connection with a medical emergency of such a nature 
that the delay incident to obtaining authorization from 
the Secretary to use that mode of travel would have been 
hazardous to the person's life or health.  

   (B)  In the case of travel by a person to or from a 
Department facility by special mode of travel, the 
Secretary may provide payment under this section to the 
provider of the transportation by special mode before 
determining the eligibility of such persons for such 
payment if the Secretary determines that providing such 
payment is in the best interest of furnishing care and 
services.  Such a payment shall be made subject to 
subsequently recovering from such person the amount of 
the payment if such person is determined to have been 
ineligible for payment for such travel.  

38 U.S.C. § 111(a), (b)(1)(E), (b)(3)(A),(B) (West 1991 & 
Supp 1999).  

Regulation 38 C.F.R. § 17.143(a) provides that, if travel 
will be provided, it shall be paid in accordance with 38 
U.S.C.§ 111 and this section.  Therein, it is noted that 
transportation at Government expense shall be authorized for 
the following categories of VA beneficiaries...including a 
veteran whose annual income, as determined under 
38 U.S.C.§ 1503, does not exceed the maximum annual rate of 
pension which would be payable if the veteran were eligible 
for pension, or who is unable to defray the expenses of 
travel.  See 38 C.F.R. § 17.143 (b)(4).  

A veteran or other person shall be considered unable to 
defray the expenses of travel if:  

...The person is able to demonstrate that due to 
circumstances such as loss of employment, or incurrence 
of a disability, income in the year of application will 
not exceed the maximum annual rate of pension which 
would be payable if the person were eligible for 
pension...

38 C.F.R. § 17.143 (e)(2).  

The Board has reviewed the claim, and understands that the 
veteran is seeking reimbursement or payment for medical 
expenses he incurred on May 14, 1998 when he took an 
ambulance from a private facility to a VA hospital.  The 
veteran is seeking payment by VA for a portion of the 
ambulance bill that is not covered by Medicare.  

The record shows that at 9:29 a.m. on March 14, 1998, the 
veteran was treated at the Dixie Regional Medical Center 
emergency room, a private facility, for redness, warmth, and 
swelling of the right calf.  During the course of his stay, 
the veteran underwent a Doppler ultrasound of the right leg, 
which revealed deep venous thrombosis in the posterior tibial 
vein.  In the March 14, 1998 private treatment record, the 
examiner stated that the veteran's case was discussed with 
Dr. Drosz at the VA hospital, and that Dr. Lestina was to 
call for acceptance of the veteran as a patient.  It was 
noted that the veteran was to be transferred, via ground 
ambulance, with a Heparin drip to the VA hospital, so that he 
could finish anticoagulation with Coumadin therapy.  At 
14:12 p.m. on March 14, 1998, the veteran was transferred 
from the Dixie Regional Medical Center, via ground ambulance, 
to the VA Medical Center in Salt Lake City.  

In a June 13, 1998 VA Form 10-10F, a financial worksheet, the 
veteran indicated that he had a total income of $16,008.00 at 
that time.  

In a June 23, 1998, Report of Contact, VA Form 119, it was 
indicated that the veteran called to say that his wife had 
spoken with VA personnel at the time of his March 14, 1998 
hospitalization.  She spoke with a nurse who then had someone 
call and approve the ambulance to VA.  The veteran said that 
he was retired, and that did not make very much money.  He 
said that Medicare would pay eighty percent of the ambulance 
bill, and that $600.00 was left to pay.  

On August 7, 1998, the Director of the VA Medical Center in 
Salt Lake City, wrote to the veteran and explained that 
travel eligibility in his case was determined based on his 
income; and that he was ineligible to receive travel 
assistance, as the income for his family needed to be less 
than $11,349.  The Director informed the veteran that the 
criteria which required that his medical condition be such 
that an ambulance was the only safe method of transport had 
been met in his case.  

The Board has reviewed the veteran's claim, and based upon 
the law, as set forth in the statute and regulations provided 
above, the Board determines that relief cannot be granted in 
this instance.  

The veteran in this case is not entitled to pay for his 
ambulance travel from Dixie Regional Medical Center to the VA 
Medical Center in Salt Lake City on March 14, 1998 because 
his income at that time exceeded the maximum annual rate of 
pension which would be payable if the person were eligible 
for pension.  See 38 C.F.R. § 17.143 (e)(2) (1999).  In 
addition to the law and regulations provided for above, in 
making this determination the Board points to the M21-1, Part 
I Change 27, Appendix B, for the Improved Disability Pension 
table, effective March 11, 1998.  Therein, the Maximum Annual 
Rate allowed for pension purposes for a veteran and spouse in 
1998 was $11,349.  The record shows that the veteran's income 
in June 1998 was $ 16,008.00; which is an amount greater than 
the $11,349 allowed by regulation for the purposes of his 
eligibility for payment for travel.  

The Director of the VA Medical Center in Salt Lake City 
conceded that the veteran contacted a VA physician and 
received approval to go to the VA Medical Center via 
ambulance transport.  That not withstanding, the veteran must 
still show that he is eligible for the benefit claimed before 
the issues specific to medical reimbursement, such as prior 
approval, are addressed.  Similarly, in case of Johnson v. 
Principi 3 Vet. App. 534, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") found that a disabled veteran's claim for pension 
benefits was properly denied when the Board correctly 
determined that the veteran's income exceeded the maximum 
amount allowed by law for pension purposes.  The concept of 
disallowance of the underlying benefit due to excessive 
income is applicable to the veteran's case.  

Accordingly, as the veteran has not met the eligibility 
requirements for travel reimbursement, because his income 
exceeds the maximum annual rate of pension which would be 
payable if he were eligible for pension, the claim must be 
denied.  There is no need to address any of the other aspects 
of the test.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that, in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.

The Board is aware that the veteran and his wife contend that 
VA's permission to travel by ambulance was also an agreement 
for VA to pay for that travel.  Inasmuch as the veteran may 
be asserting a theory of relief couched in equity, the Board 
simply states that it is bound by the law in such matters and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).


ORDER

Reimbursement or payment for the cost of private 
transportation to a VA medical facility in March 1998 is 
denied.




		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

